Title: From George Washington to John Marshall, 30 December 1798
From: Washington, George
To: Marshall, John



My dear Sir,
Mount Vernon 30th Decr 1798.

If General Pinckney should have left Richmond, let me request the favor of you to forward the packet herewith sent, in the manner he may have directed; or, as your own judgment shall dictate, to ensure its delivery to him in Hallifax, or on the Road thro’ North Carolina.
The Alien & Sedition Laws having employed many Pens—and we hear a number of tongues, in the Assembly of this State; the latter, I understand, to a very pernicious purpose; I send you the production of Judge Addison on these subjects. Whether any new lights are cast upon them by his charge, you will be better able to decide when you have read it. My opinion is, that if this, or other writings flashed conviction as clear as the Sun in its Meredian brightness, it would produce no effect in the conduct of the leaders of opposition, who, have points to carry, from which nothing will divert them in the prosecution.
When you have read the charge give it to Bushrod Washington, or place it to any other uses you may think proper. I wish success to your Election, most sincerely; and if it should fail (of which I hope there is not the least danger) I shall not easily forgive myself for being urgent with you to take a Poll—I offer you the compliments of the Season, and with much truth remain Dear Sir Your Most Obedt and Affecte Hble Servant

Go: Washington

